Citation Nr: 0928892	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  98-10 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In a January 2007 decision, the Board denied the Veteran's 
service connection claim for schizophrenia.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2008 
Order, the Court remanded the case to the Board for further 
proceedings consistent with a July 2008 Joint Motion for 
Remand. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Records from the Social Security Administration (SSA) are 
outstanding in this case.  The RO has previously attempted to 
obtain these records.  In May 2002, SSA indicated that it was 
unable to locate the Veteran's records "at the present 
time."  However, additional efforts to obtain these records 
have not been made.  

Additionally, in its July 2009 letter, the Veteran's 
representative suggests that the Veteran has received 
additional medical treatment since the Board's January 2007 
decision at VA medical facilities.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the SSA and request copies of 
all adjudications regarding the Veteran 
and accompanying medical records relied 
upon in those determinations.  All 
attempts to locate these records should 
be documented in the claims folder.  





2.	If the SSA records are deemed 
unobtainable, send the Veteran a letter 
apprising him of this situation.  

3.	Request and associate with the claims 
folder the Veteran's treatment reports 
from the San Juan VA Medical Center 
(MC) dated from January 2007 to present 
that reflect treatment for 
schizophrenia.  All efforts to obtain 
these records should be fully 
documented.

4.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



